DECISION
Plaintiff filed her Complaint on July 27, 2009, challenging Defendant's Notice of Proposed Adjustment and/or Distribution dated June 12, 2009. Defendant filed its Answer on September 10, 2009, stating that Plaintiff had received the relief requested in her complaint, with the exception of a refund of the $10 garnishment fee assessed on July 15, 2009. The court is without authority to waive the garnishment fee. Now therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed as to tax years 2007 and 2008; and
IT IS FURTHER DECIDED that the court is without authority to waive the garnishment fee assessed to Plaintiff.
Dated this ____ day of September 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on September25, 2009. The Court filed and entered this document on September 25,2009. *Page 1